Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                                 Case No.

 VENUS CONCEPT USA INC., a
 Delaware corporation,

          Plaintiff,
 v.

 TRANSFORMING ARTS INC., a
 Nevada Corporation and
 SHERMAN WASHINGTON,
 Individually.

       Defendants.
 ___________________________________/

                                              COMPLAINT

          Plaintiff, VENUS CONCEPT USA INC. (“Plaintiff”), by and through the undersigned

 counsel, hereby files the instant Complaint against Defendants, TRANSFORMING ARTS INC.

 (“Transforming Arts”) and SHERMAN WASHINGTON (“Washington”) for damages and

 equitable relief and, as grounds therefore, states, asserts, and alleges as follows:

                                     JURISDICTION AND VENUE

          1.        This is an action for damages and other related relief that exceeds Seventy-Five

 Thousand and 00/100 ($75,000.00) Dollars, exclusive of interest, costs, and attorneys’ fees.

          2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1332 on the basis

 of the amount in controversy exceeding Seventy-Five Thousand and 00/100 ($75,000.00) Dollars

 and Plaintiff and Defendants being citizens of different States as outlined below.




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 2 of 11




          3.        Venue is proper in the Southern District of Florida since the parties agreed to

 litigate their claims in Miami-Dade County, Florida pursuant to the Subscription Agreement that

 is subject to this action.

          4.        Plaintiff is a Delaware corporation conducting business in Miami-Dade County,

 Florida and with its principal place of business located in Florida.

          5.        Transforming Arts is a revoked Company in Las Vegas, Nevada.

          6.        Washington is a sui juris individual over the age of eighteen (18) who resides in

 Henderson, Nevada and is the owner of Transforming Arts and conducted business in New Jersey,

 and who has guaranteed the performance of Transforming Arts’ obligations under the Subscription

 Agreements that is the subject of this action.

                                        Introductory Statement

          7.        Plaintiff is a medical aesthetic device company in the business of developing,

 commercializing and delivering minimally invasive and non-invasive medical aesthetic and hair

 restoration technologies and devices to its consumers, such as Defendants. In or around June 2018,

 Plaintiff provided and delivered its “NeoGraft 2.0” and “Venus Versa” system in conjunction with

 its 2Two5 marketing program, as well as additional supplies and goods to Defendants, to which

 Defendants received and accepted. As is explained in greater detail below, Defendants failed to

 provide Plaintiff the benefit of its bargain and have failed to adequately compensate Plaintiff the

 reasonable value of the goods and services the Defendants have received, accepted, and enjoyed.

                                     GENERAL ALLEGATIONS

          8.        Plaintiff and Transforming Arts entered into and executed the “Subscription

 Agreement” dated June 27, 2018 (“Subscription Agreement”) whereby Plaintiff promised to

 deliver certain medical aesthetic device(s), supplies and services (collectively the “Goods”) in




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 3 of 11




 consideration for Transforming Art’s promise to pay the “Aggregate Amount” of Two Hundred

 Twenty Thousand and Eight Hundred Ninety-Nine and 99/100 ($220,899.99) Dollars in certain

 monthly installments listed in the Subscription Agreement. A true and correct copy of the

 Subscription Agreement is attached hereto as Exhibit “A” and is incorporated into, adopted, and

 made a part hereof through this reference.

          9.        Plaintiff delivered all supplies and materials listed in the Subscription Agreement

 to the Defendants, to which Defendants received and accepted.

          10.       Pursuant to the terms of the Subscription Agreement, Defendants owe Plaintiff, an

 aggregate amount of Two Hundred Six Thousand Three Hundred Forty-Seven and 13/100

 ($206,347.13) Dollars consisting of the remaining value of the Subscription Agreement, plus

 interest due on all amounts past due at a rate of eighteen (18%) percent per annum, compounded

 monthly which has accrued since February 7, 2020.

          11.       Defendants’ failure to make any of the requisite payments due and owing since

 February 7, 2020 constitutes an event of “Default” under the Subscription Agreement. See

 Subscription Agreement, § 13.a. (“Each of the following is a material default by [the Defendants]:

 The [Defendants] fail[] to make any payment or pay any other amounts due under this Agreement

 . . . within ten (10) days after the same is due and payable[.]”).

          12.       Upon the happening of a Default, the Subscription Agreement allows for and

 provides Plaintiff with the right to immediately terminate same and to accelerate any and all

 payments remaining under the Subscription Agreement that would not have otherwise been due

 and owing but for the Default:

                    14. Effect of Default – In the event of any Default, [Plaintiff] may
                    take any one of the following actions (separately or cumulatively):
                    (i) terminate this Agreement with immediate effect and in such case
                    the provisions of Section 15 below shall apply . . .



 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 4 of 11




                    15. Effect of Termination or Expiration – In the event of
                    termination or expiration of this Agreement, the following shall
                    apply:

                    The [Defendants] shall pay forthwith (without notice) to [Plaintiff]
                    as liquidated damages, and not as a penalty, an amount . . . equal to
                    the aggregate of:

                           (i) Unpaid payments and other amounts payable hereunder
                           and unpaid as of the date of Default [(i.e., February 7,
                           2020)], and

                           (ii) The unpaid value of:

                                   (A) Any remaining Monthly Installment payable
                                   from the date of Default, and

                                   (B) Amounts otherwise           payable    under    the
                                   Agreement, and

                           (iii) Any Enforcement Costs [(which include “all costs and
                           expenses in respect of collection, legal fees, repossession,
                           repair of System, enforcement of [Plaintiff’s] rights or
                           remedies, sale[,] or re-lease costs or other realization costs)]
                           incurred by [Plaintiff], and

                           (iv) Interest thereon [(at the rate of eighteen percent (18%)
                           per annum)] from the date of the Default [(i.e., February 7,
                           2020)] until payment in full.

 Subscription Agreement, §§ 14-15 (emphasis added).

          13.       In connection with the above-quoted language, and because Defendants defaulted

 by failing to pay all amounts due by their respective due dates or any time thereafter, Plaintiff, by

 and through the undersigned counsel, delivered a Notice of Termination dated June 10, 2011 to

 Defendants terminating the Subscription Agreement and demanding payment of any and all

 amounts due under same, including interest, costs, and attorneys’ fees, as is allowable under the

 clear and unambiguous language of the Subscription Agreement (“Notice of Termination”). A




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 5 of 11




 true and correct copy of the Notice of Termination is attached hereto as Exhibit “B” and is

 incorporated into, adopted, and made a part hereof through this reference.

          14.       As of June 10, 2021, Defendants owe Plaintiff: Two Hundred Six Thousand Three

 Hundred Forty-Seven and 13/100 ($206,347.13) Dollars, consisting of the remaining value of the

 Subscription Agreement, plus interest due on all amounts past due at a rate of eighteen (18%)

 percent per annum, compounded monthly which has accrued since February 7, 2020.

          15.       All conditions precedent to filing this action have been met by Plaintiff or have

 otherwise been waived or excused by Defendants.

          16.       Plaintiff has retained the undersigned counsel to bring this action and has agreed to

 pay a reasonable fee for said attorneys’ fees and costs; and Plaintiff is entitled to recover its

 attorneys’ fees, costs, and expenses for bringing this action.

                                COUNT I – BREACH OF CONTRACT

          17.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as is set forth at length herein.

          18.       This is an action against Defendants, jointly and severally, for breach of the

 Subscription Agreement.

          19.       Plaintiff and Defendants entered into and executed the Subscription Agreement.

          20.       Plaintiff fully performed under the Subscription Agreement by providing

 Defendants with the Goods.

          21.       Defendants have defaulted under and materially breached the Subscription

 Agreement by failing and refusing to pay the remaining amounts due and owing to Plaintiff

 pursuant to same.




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 6 of 11




          22.       Plaintiff has suffered damages as a result of the Defendants’ material breach of the

 Subscription Agreement.

          23.       Defendants owe the Plaintiff, an aggregate amount of Two Hundred Six Thousand

 Three Hundred Forty-Seven and 13/100 ($206,347.13) Dollars, consisting of the remaining value

 of the Subscription Agreement, plus interest due on all amounts past due at a rate of eighteen (18%)

 percent per annum, compounded monthly which has accrued since February 7, 2020.

          WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

 demands judgment for liquidated damages in the sum of Two Hundred Six Thousand Three

 Hundred Forty-Seven and 13/100 ($206,347.13) Dollars against Defendants, TRANSFORMING

 ARTS INC. and SHERMAN WASHINGTON, jointly and severally, together with post-judgment

 interest, attorneys’ fees, and costs, as well as any additional relief this Honorable Court deems

 necessary, reasonable, equitable, just, and/or proper.

                               COUNT II – BREACH OF GUARANTY

          24.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

          25.       This is an action against Washington for breach of guaranty.

          26.       Washington has guaranteed the performance of Transforming Art’s’ obligations

 under the Subscription Agreement by signing the acknowledgment of all the terms and conditions

 in the Subscription Agreement.

          27.       As a result of Defendants’ breach and default under the Subscription Agreement,

 Washington is obligated to pay all amounts due and owing Plaintiff under the Subscription

 Agreement.




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 7 of 11




          28.       Plaintiff has demanded that Washington pay to Plaintiff the amounts due and owing

 under the Subscription Agreement; however, Washington has failed to make the required

 payments.

          29.       Washington has breached the Guaranty by failing and refusing to pay Plaintiff the

 amounts due and owing Plaintiff under the Subscription Agreement.

          30.       Plaintiff has suffered damages as a result of Washington’s breach of Guaranty

          WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

 demands judgment for liquidated damages in the sum of Two Hundred Six Thousand Three

 Hundred Forty-Seven and 13/100 ($206,347.13) Dollars, against Defendant SHERMAN

 WASHINGTON, together with post-judgment interest, attorneys’ fees, and costs, as well as any

 additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                COUNT III – UNJUST ENRICHMENT

          31.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

          32.       This is an action against Defendants, jointly and severally, for unjust enrichment.

          33.       Plaintiff conferred to the appreciation of Defendants certain benefits in the form of

 highly advanced, sophisticated, and costly medical aesthetic equipment, devices, and supplies.

          34.       Defendants accepted and retained said benefits under circumstances which make it

 inequitable for them to have retained same without paying the value of the benefits received.

          WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

 demands judgment against Defendants, TRANSFORMING ARTS INC. and SHERMAN

 WASHINGTON, jointly and severally, for damages, prejudgment interest, attorneys’ fees and




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 8 of 11




 costs, as well as any additional relief this Honorable Court deems necessary, reasonable, equitable,

 just, and/or proper.

                                    COUNT IV – OPEN ACCOUNT

          35.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

          36.       This is an action against Defendants, jointly and severally, for open account.

          37.       At the time of filing this action, the Defendants owe Plaintiff on open account Two

 Hundred Six Thousand Three Hundred Forty-Seven and 13/100 ($206,347.13) Dollars consisting

 of the remaining value of the Subscription Agreement, plus interest on all amounts past due at a

 rate of eighteen (18%) percent per annum, compounded monthly which has accrued since February

 7, 2020.

          38.       A true and correct copy of Plaintiff’s Statement evidencing the outstanding and

 open account is attached hereto as Exhibit “C” and is incorporated into, adopted, and made a part

 hereof through this reference.

          WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

 demands judgment for liquidated damages in the sum of Two Hundred Six Thousand Three

 Hundred Forty-Seven and 13/100 ($206,347.13) Dollars, against Defendants, TRANSFORMING

 ARTS INC. and SHERMAN WASHINGTON, jointly and severally, together with post-judgment

 interest, attorneys’ fees, and costs, as well as any additional relief this Honorable Court deems

 necessary, reasonable, equitable, just, and/or proper.

                                   COUNT V – ACCOUNT STATED

          39.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

 contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 9 of 11




          40.       This is an action against Defendants, jointly and severally, for account stated.

          41.       Before the institution of this action, Plaintiff and Defendants had business

 transactions between them whereby they agreed to the resulting balance as demonstrated by the

 invoices and execution of the Subscription Agreement and Plaintiff’s furnishing and tender of the

 Goods. True and correct copies of Plaintiff’s Invoices evidencing the agreed upon balance are

 attached hereto as Exhibit “D” and are incorporated into, adopted, and made a part hereof through

 this reference.

          42.       Defendants agreed and consented to the monthly installments of the Aggregate

 Amounts listed in the Subscription Agreement by accepting the Goods and paying a portion of the

 amounts due and owing from the execution of the Subscription Agreement until February 7, 2020.

          43.       Defendants never objected to the amounts due and owing Plaintiff and thereby

 agreed to the resulting balance of same.

          44.       Defendants have not paid the balance due after a reasonable time and have refused

 to pay, even though Plaintiff has made demand for payment upon Defendants.

          45.       Defendants remain liable to compensate Plaintiff the outstanding balance of Two

 Hundred Six Thousand Three Hundred Forty-Seven and 13/100 ($206,347.13) Dollars.

          WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

 demands judgment for liquidated damages in the sum of Two Hundred Six Thousand Three

 Hundred Forty-Seven and 13/100 ($206,347.13) Dollars against Defendants, TRANSFORMING

 ARTS INC. and SHERMAN WASHINGTON, jointly and severally, together with post-judgment

 interest, attorneys’ fees, and costs, as well as any additional relief this Honorable Court deems

 necessary, reasonable, equitable, just, and/or proper.




 4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 10 of 11




                                         COUNT VI – REPLEVIN

           46.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through sixteen (16) as if set forth at length herein.

           47.       To the extent this Honorable Court denies any and/or all of Plaintiff’s prior claims

  and causes of action, this is an action against Defendants for replevin.

           48.       Upon best information and belief, Defendants are in possession of the Goods.

           49.       The Goods are being wrongfully detained and withheld by Defendants.

           50.       Plaintiff is entitled to possession of the Goods pursuant to their interest in Section

  15 of the Subscription Agreement.

           51.       The Goods have not been taken for a tax, assessment, or fine pursuant to the law.

           52.       The Goods have not been taken under an execution or attachment against the

  property of Plaintiff for a tax, assessment, or fine pursuant to the law.

           53.       Plaintiff has demanded the return of the Goods and Defendants have failed and

  refused to return same.

           WHEREFORE, Plaintiff, VENUS CONCEPT USA INC., respectfully requests and hereby

  demands judgment for possession of the Goods from Defendants, TRANSFORMING ARTS INC.

  and SHERMAN WASHINGTON and damages together with attorneys’ fees, costs, and any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.



                                 [SIGNATURE ON FOLLOWING PAGE]




  4824-0664-9326.1
Case 1:21-cv-22384-BB Document 1 Entered on FLSD Docket 06/30/2021 Page 11 of 11




  DATED: June 30, 2021                  Respectfully submitted,

                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        Attorneys for Plaintiff, Venus Concept USA Inc.
                                        110 SE 6th Street, Suite 2600
                                        Fort Lauderdale, Florida 33301
                                        Telephone: 954.728.1280
                                        Facsimile: 954.728.1282
                                        David.Hawthorne@lewisbrisbois.com
                                        Melissa.VanHuss@lewisbrisbois.com
                                        ftlemaildesig@lewisbrisbois.com

                                 BY:         /s/ David Hawthorne
                                       David M. Hawthorne
                                       FBN 935174




  4824-0664-9326.1
